 

\ ot 2

 

Page

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receipt for Property

FD-597 (Rev. 4-13-2015)

casetp; _ 24SD-AN-ZyTUS|

On (date) _|? | 4208 item (s) listed below were:
sf Collected/Seized
LE} Received From
Returned To
Released To

 

(Name) .
(Street Address) _[Pifg Ww. 24h Ave SiS

(City) Aiichorage AK

 

 

Description of Item (s):

\, Kiyex 2 4 cup meas Cup vesidue (shite) wisiel<.-

Zz aligttal Sale © leussible resvline culver “sharper Wwiage' ‘ msckef
eo a

ip Samsung Coll Plume black

5 phe 0 | Hue Sack case

lu. Paperwork, -oy vent anrveement -

7 Wigo ammuarhon

Ka Magazine, Gieck , -28oal

a sine » +225 Caf

10 Blecf kA ihas eg from four in ron C.

3 clechmic, seales vith white [Brown residie

2. twol2) buliche ) ome Anim win LMer round and one Lom aul NIP
BA -twolt) baggies of white erystal

MK. love paddecd erwelone from core. a eo Sandwich ac insde
is. oT collectel

i ENO? Oo PE (in Wake box on malctstund)

1a Revolver smitty Twessm mod leo 39 SPL&L S[n SSUYS

rare leaf subchnce fund tr consol ef couch
f. | Received From: No: One  presen/t ste BY) Wn

 

 

   
         
 
 

 

Received By:

   

PLO ON VRE ASO a

Printed Name/Title:

 

Printed Name/Title:

 

Case 3:18-mj-00493-DMS Document 7-1 Filed 10/07/19 Page 1of 3

 
FD-597 (Rev, 4-13-2015) Page 2. 6 3

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receipt for Property

 

CaseID:; 2HSP- AN- ZTE D4

On (date) \o | | 20\§ item (s) listed below were:
Collected/Seized
Received From
Returned To
Released. To

(Name)
(Street Address) _\o uu wo. 2a" bve e3\S

(City) Anchorad c

 

Description of Item (s):
BB. One bag of dark subchnce (Semi - harch textures »
A. fend on rvictelanc Polwoid dallet model 704 368
20. Saneung Galas 8
ZA cue) voundo, 280 caf
22. white 4% Wue pills
TS. Sve) rule}: Guy SB SPLIP SPETR raude and one ()3t Spap KP vound
Pe B sma baas Hack “hy substance und in blue dike boc tn amsel of lwwpum Coch ,
Be white nck Like subriende found dh comnole oF linha roemn cach
SA Sewmalh bags «f white powder Gand in blue wife box foul th Gno\r Liar com cucl.
Be By beg of cre} hizeed white Subshue aur tr ble Vike bec
8b _Ax(w) rounds , - Cal
AL $ rounde (oust) 223 REL PAC
22. Nelmart receipt money transfer Cow usd) and Debts Pane “a4
“LL. PAD Serial: pMPW221ST2_ 4
Sc _pichl Gick 42,28 ol, In AAZY Me >
2i- Magazine Check, Skah
AL Litie , Shum Ruger fanch Pfc -223 cal Gn = 182 -22% Ul

 

 

 

 

25 Sh <ad wessan Med 3% —Seriatc 44
Received From: (0 Une. ex Seat — tp SLSnw
ignature.
Printed Name/Title:

 

 

Case 3:18-mj-00493-DMS Document 7-1 Filed 10/07/19 Page 2 of 3
FD-597 (Rev. 4213-2015) Page 3 of 3

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

Receipt for Property

Case ID: Z4SD . A ' ZANT LoS it |

On (date) tofu | 26 \8 item (s) listed below were:
nN Collected/Seized
Received From
Returned To
Released To

(Name)
(Street Address) lO4% yo, 2leth dye AKBU5

(City) Anchorage

 

 

Description of Itern (s):
lob. Cah Kem Suspect wallet found in blick Acsldas ea Cit<nn to)
be. Carde oun walle] fund wid thm Oa

 

___

ea
a

 

 

c ———

 

Received From: NO One Ores et to Stay,

" (Signature) ae

Printed Name/Title:

 

 

Case 3:18-mj-00493-DMS Document 7-1 Filed 10/07/19 Page 3 of 3
